Citation Nr: 0429449	
Decision Date: 10/29/04    Archive Date: 11/08/04

DOCKET NO.  04-16 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES


1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial compensable evaluation for 
degenerative joint disease of the left ankle.

4.  Entitlement to an effective date, prior to July 16, 2001, 
for a grant of a combined schedular evaluation of 20 percent 
for disc and degenerative changes of the lumbar spine and 
scars of the chin and lower lip.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran had a period of active honorable service from 
June 25, 1975, to September 28, 1982, and a period of active 
service from September 29, 1982, to May 21, 1985, which was 
found by an October 1998 administrative decision to have been 
dishonorable for Department of Veterans Affairs (VA) 
compensation purposes.

The claims file contains a report of an August 1999 rating 
decision wherein entitlement to service connection for 
bilateral hearing loss was denied.  The veteran was duly 
notified of that decision.  He did not appeal the decision to 
the Board of Veterans' Appeals (Board) and, consequently, the 
decision became final.  See 38 U.S.C.A. § 7105 (West 2002).  
The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  Accordingly, the issue with respect to the claim for 
hearing loss has been recharacterized as reported on the 
title page.

The current appeal to the Board arose from a rating decision 
in September 2002 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Phoenix, Arizona.

On June 10, 2004, the veteran appeared and testified at a 
hearing before the undersigned Veterans Law Judge at the RO.  
A transcript of that hearing is of record.

The issues of entitlement to service connection for bilateral 
hearing loss on a de novo basis and for service connection 
for tinnitus addressed in the remand below are REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify the veteran if further action is required 
on his part.

FINDINGS OF FACT

1.  The RO denied entitlement to service connection for 
bilateral hearing loss when it issued an unappealed rating 
decision in August 1999.

2.  The additional evidence received since the final August 
1999 rating decision is so significant that it must be 
considered in order to fairly decide the merits of the claim.

3.  Degenerative joint disease of the left ankle is primarily 
manifested by pain and moderate limitation of motion, without 
instability, and without additional functional loss due to 
pain or other pathology.

4.  The date of claim of entitlement to service connection 
for disc and degenerative changes of the lumbar spine and for 
scars on the chin and lower lip was not reasonably 
ascertainable prior to July 16, 2001.


CONCLUSIONS OF LAW

1.  Evidence received since the final August 1999 rating 
decision, wherein the RO denied entitlement to service 
connection for bilateral hearing loss, is new and material, 
and the claim for service connection for bilateral hearing 
loss is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5104, 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a), 3.159, 
3.160, 20.1103 (2003-2004).

2.  The criteria for an initial compensable evaluation of 10 
percent for degenerative joint disease of the left ankle are 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5271 (2004).

3.  The criteria for an effective date, prior to July 16, 
2001, for a grant of a combined disability evaluation of 20 
percent for disc and degenerative changes of the lumbar spine 
and scars of the chin and lower lip, have not been met.  38 
U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. 
§§ 3.1(p), 3.155, 3.159, 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  

They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The United States Court of Appeals for Veterans Claims (CAVC) 
has mandated that VA ensure strict compliance with the 
provisions of the VCAA.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). 

Relevant to the duty to notify, the CAVC has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004) 
(Pelegrini II).  In Pelegrini II, 18 Vet. App. at 120-121, 
the CAVC held that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 
38 C.F.R. § 3.159(b), and Quartuccio, that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide and that, furthermore, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim", under 
38 C.F.R. § 3.159(b).  

In Pelegrini II, the CAVC clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.  
Pelegrini II, 18 Vet. App. at 120.    

A July 2002 VCAA notice letter informed the veteran of the 
elements of a successful service connection claim and 
notified him of the evidence needed to reopen his claim for 
service connection for bilateral hearing loss and of the 
evidence needed to substantiate his other service connection 
claims.  The RO's letter advised him that, although VA would 
assist him in obtaining relevant records, it was his 
responsibility to submit or identify evidence to support his 
claims.  He was provided contact information if he had 
questions or needed assistance.

A statement of the case furnished to the veteran in September 
2003 set forth 38 C.F.R. § 3.159, VA assistance in developing 
claims, and advised him of the reasons and bases for the 
denial of his claims on appeal.

A November 2003 VCAA notice letter notified the veteran of 
the evidence needed to support his service connection, 
increased rating, and earlier effective date claims and that 
VA would afford him a medical examination.  The RO's letter 
requested that he identify health care providers so that VA 
might assist him in obtaining treatment records.  A 
supplemental statement of the case furnished to him in 
February 2004 advised him of the reasons and bases for the 
continued denial of his claims.  

The RO's letters to the veteran, the statement of the case, 
and the supplemental statement of the case satisfied the 
first three elements of notice discussed in Pelegrini.  
Although the RO did not explicitly request that he provide 
any evidence in his possession he thought was relevant to his 
claims, it did, as noted above, advise him that it was his 
ultimate responsibility to support his claims with 
appropriate evidence such that any deficiency in the wording 
of the notice was a harmless error.  

The Board also finds that any error in not providing a single 
notice to the appellant covering all content requirements 
would be harmless and non-prejudicial, in that the veteran 
has not identified any pertinent records to be obtained by 
VA.  In light of the foregoing, the Board concludes that the 
veteran was afforded adequate notice specific to the instant 
claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

VA has also fulfilled the duty to assist pursuant to the 
VCAA.  VA has obtained the veteran's service medical records 
and post-service VA treatment records.  In addition, VA 
afforded the veteran orthopedic and audiological 
examinations.  For reasons stated below, the Board has found 
that an additional examination and opinion is not necessary 
to decide the claims for service connection for bilateral 
hearing loss and tinnitus.  The veteran and his 
representative have not identified any additional evidence 
relevant to the claims decided herein.  The Board, therefore, 
finds that the case is ready for appellate review.


Criteria
Materiality & Finality

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 C.F.R. § 3.160(d).

A determination by the agency of original jurisdiction of 
which the claimant is properly notified is final if an appeal 
is not perfected.  When the Board affirms a determination of 
the agency of original jurisdiction, such determination is 
subsumed by the final appellate decision.  38 U.S.C.A. 
§§ 7104, 7105; 38 C.F.R. §§ 20.1103, 20.1104.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusion based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 2002).  
A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in 38 C.F.R. 
§ 3.105.  38 C.F.R. § 3.104(a).

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

In Hodge, the United States Court of Appeals for the Federal 
Circuit (CAFC) noted that new evidence could be sufficient to 
reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  Id, at 1363.




If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Hickson v. West, 12 Vet. 
App. 247 (199); Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

An RO determination as to whether evidence is "new and 
material" for purposes of reopening is subject to de novo 
adjudication by the Board.  Barnett v. Brown, 83 F. 3d 1380, 
1383 (Fed. Cir. 1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).

It has been held that, in accordance with 38 C.F.R. § 3.156, 
evidence is new and material if it (1) was not of record at 
the time of the last final disallowance of the claim and is 
not merely cumulative of evidence of record; (2) is probative 
of the issue at hand; and (3) is significant enough, either 
by itself or in connection with other evidence in the record, 
that it must be considered to decide the merits of the claim.  
See Anglin v. West, 203 F. 3d 1343, 1345-1346 (Fed. Cir. 
2000) (upholding the first two prongs of the Cohen new and 
materiality test while defining how materiality is 
established (the third prong as listed above)); see also 
Shockley v. West, 11 Vet. App. 208 (1998); Evans v. Brown, 9 
Vet. App. 273, 283 (1996); Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).



In Kutscherousky v. West, 12 Vet. App. 369 (1999), the United 
States Court of Appeals for Veterans Claims (CAVC) held that 
the prior holdings in Justus and Evans that the evidence is 
presumed to be credible was not altered by the CAFC decision 
in Hodge.

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as result.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (38 C.F.R. § 3.156(a)).  

However, this change in the law is not applicable in this 
case because the veteran's claim was not filed on or after 
August 29, 2001, the effective date of the amendment.  66 
Fed. Reg. 45,620, 45,629 (August 29, 2001).


General Service Connection

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1110;  38 C.F.R. § 3.303.

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of continuity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id.

To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b) (2003), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).

The CAVC has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such a condition.  

Such evidence must be medical unless it relates to a 
condition as to which, under the CAVC's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  A lay person is competent to testify only as to 
observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).

A lay person is not, however, competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one which a lay person's observations is competent.  See 
Savage, 10 Vet. App. at 495-97.

The CAVC has further determined that chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  
Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.

Audiometric testing measures threshold hearing levels (in 
decibels) over a range of frequencies (in Hertz); the 
threshold for normal hearing is from zero to 20 decibels, and 
higher threshold levels indicate some degree of hearing loss.  
See Hensley v. Brown, 5 Vet. App. 155, 157 (1993), citing 
Current Medical Diagnosis & Treatment 110-11 (Stephen A. 
Schroeder et. al. eds., 1988).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2004). 
   


Increased Evaluation

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2004).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2004).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited. 38 C.F.R. § 4.14.  The CAVC has held 
that a claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would 
result in pyramiding, contrary to the provisions of 38 C.F.R. 
§ 4.14.  The CAVC has acknowledged, however, that when a 
veteran has separate and distinct manifestations attributable 
to the same injury, he should be compensated under different 
diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); 
Fanning v. Brown, 4 Vet. App. 225 (1993).

The CAVC has held that functional loss, supported by adequate 
pathology and evidenced by visible behavior of the veteran 
undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45 (2004).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2004).

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2004).

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints 
involved should be tested for pain on both active and passive 
motion, in weight-bearing and nonweight-bearing and, if 
possible, with range of the opposite undamaged joint.  38 
C.F.R. § 4.59 (2004).

Degenerative arthritis established by x-ray findings is rated 
according to limitation of motion for the joint or joints 
involved.  Where limitation of motion is noncompensable, a 
rating of 10 percent is assigned for each major joint 
(including the ankle and the knee) or group of minor joints 
affected by limitation of motion to be combined not added 
under Diagnostic Code 5003.  

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion a 10 percent rating is assigned where there is x-ray 
evidence of involvement of two or more major joints, or two 
or more minor joint groups; and a 20 percent evaluation is 
assigned where there is x-ray evidence of involvement of two 
or more major joints or two or more minor joint groups and 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

Traumatic arthritis, Diagnostic Code 5010, is evaluated under 
the same rating criteria as degenerative arthritis under 
Diagnostic Code 5003.  Degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.

The CAVC held in Hicks v. Brown, 8 Vet. App. 417 (1995), that 
once degenerative arthritis is established by x-ray evidence, 
there are three circumstances under which compensation may be 
available for service-connected degenerative changes:

(1) where limitation of motion of a joint or joints is 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion, and that 
limitation of motion meets the criteria in the diagnostic 
code or codes applicable to the joint or joints involved, the 
corresponding rating under the code or codes will be 
assigned;

(2) where the objectively confirmed limitation of motion is 
not of a sufficient degree to warrant a compensable rating 
under the Code or Codes applicable to the joint or joints 
involved, a rating of 10 percent will be applied for each 
major joint or group of minor joints affected, "to be 
combined, not added", and

(3) where there is no limitation of motion, a rating of 10 
percent or 20 percent, depending upon the degree of 
incapacity, may still be assigned if there is x-ray evidence 
of the involvement of 2 or more major joints or 2 or more 
minor joint groups.

In addition, Diagnostic Code 5003 (5010) is to be read in 
conjunction with 38 C.F.R. § 4.59, and it is contemplated by 
a separate evaluation,  38 C.F.R. § 4.40, which relates to 
pain in the musculoskeletal system.  Finally, the CAVC noted 
that "Diagnostic Code 5003 and 38 C.F.R. § 4.59 deem painful 
motion of a major joint or groups caused by degenerative 
arthritis that is established by x-ray evidence to be limited 
motion even though a range of motion may be possible beyond 
the point when pain sets in.  Hicks v. Brown, 8 Vet. App. 417 
(1995).

The CAVC has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Johnson 
v. Brown, 9 Vet. App. 7 (1997) and DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

Plates I and II provide a standardized description of joint 
measurement.  Plate II shows that the normal range of motion 
of an ankle is dorsiflexion from zero degrees to 20 degrees 
and plantar flexion from zero degrees to 45 degrees.  The 
anatomical position is considered as zero.  38 C.F.R. § 4.71 
(2004).



A 20 percent evaluation may be assigned for ankylosis of an 
ankle in plantar flexion, less than 30 degrees.  A 30 percent 
evaluation may be assigned for ankylosis of an ankle in 
plantar flexion between 30 degrees and 40 degrees, or in 
dorsiflexion, between 0 degrees and 10 degrees.  A 40 percent 
evaluation may be assigned for ankylosis of an ankle in 
plantar flexion at more than 40 degrees, or in dorsiflexion 
at more than 10 degrees or with abduction, adduction, 
inversion or eversion.  38 C.F.R. § 4.71a; Diagnostic Code 
5270 (2004).

A 10 percent evaluation may be assigned for moderate limited 
ankle motion.  A 20 percent evaluation may be assigned for 
marked limited ankle motion.  38 C.F.R. § 4.71a; Diagnostic 
Code 5271 (2004).

A 10 percent evaluation may be assigned for ankylosis of 
subastragalar or tarsal joint in poor weight-bearing 
position, and 20 percent in good weight-bearing position.  
38 C.F.R. § 4.71a; Diagnostic Code 5272 (2004).

A 10 percent evaluation may be assigned for malunion of os 
calcis or astragalus with moderate deformity, and 20 percent 
with marked deformity.  38 C.F.R. § 4.71a; Diagnostic Code 
5273 (2004).

A 20 percent evaluation may be assigned for astragalectomy.  
38 C.F.R. § 4.71a; Diagnostic Code 5274 (2004).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  

The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2004).


Earlier Effective Date

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2004).  

The effective date of an award of disability compensation 
based on direct service connection shall be the day following 
the veteran's separation from active service or the date 
entitlement arose if a claim is received within one year 
after separation from service; otherwise, the effective date 
shall be the date of receipt of claim, or date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(b)(ii)(B)(2) 
(2002).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant or her duly authorized representative may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within one year from the date it was sent to the 
claimant, it will be considered filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155(a) (2004).  
The CAFC has held that 38 C.F.R. § 3.155(a) does not deal 
with or authorize oral informal claims.  Rodriguez v. West, 
189 F.3d 1351, 1353-4 (1999).  


The CAFC stated that 38 C.F.R. § 3.1(p) defines "claim", 
informal as well as formal, as a "communication in writing" 
and when 38 C.F.R. § 3.155(a) refers to "an informal 
claim", it necessarily incorporates the definition of that 
term in 38 C.F.R. § 3.1(p) as a "communication in writing".


Benefit of Doubt

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 
3.102, 4.3 (2004).

Factual Background and Analysis

New & Material Evidence

The evidence of record at the time of the prior final denial 
of the veteran's claim for service connection for bilateral 
hearing loss in August 1999 included reports of post-service 
private hearing tests.  The evidence of record in August 1999 
did not include the veteran's service medical records, which 
contain the results of several audiometric tests.  The 
additional evidence received since August 1999 includes the 
veteran's service medical records.  The service medical 
records are so significant that they must be considered in 
order to fairly decide the merits of the claim for service 
connection for bilateral hearing loss.  As such, the 
additional evidence is new and material, and the claim for 
service connection for bilateral hearing loss is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2004).


Increased Rating for Left Ankle Disorder

VA X-rays of the veteran's left ankle in November 2003 were 
reported as unremarkable.

At a VA joints examination in November 2003, the veteran 
complained of left ankle pain.  It was noted that X-rays in 
May 1982 had shown degenerative joint disease of the left 
ankle.  The veteran had not had any ankle surgery.  He did 
not wear a brace on the left ankle or use ambulatory aids.  
He occasionally used a slip-on ankle support which he got on 
his own.  He complained that his left ankle hurt on an almost 
daily basis.  He stated that he occasionally had lateral 
swelling and would limp about 3 times per week.  He did not 
have flare-ups or any trouble with activities of daily 
living.  

On examination, the veteran's gait was normal.  Capillary 
circulation of his toes was normal.  Manual muscle strength 
was 5/5.  There was no swelling.  There was slight tenderness 
about the medial and lateral ligament region and at the 
anterior ankle joint.  There was no instability to manual 
testing.  Range of motion was dorsiflexion to 10 degrees, 
plantar flexion to 35 degrees, eversion to 15 degrees, and 
inversion to 5 degrees.  The diagnosis was chronic strain of 
the left ankle.  The examiner commented that the functional 
impairment of the veteran's left ankle was moderate.

At the hearing in June 2004, the veteran testified that: he 
had constant left ankle pain every day; his left ankle would 
swell and he wore a brace; and he left a previous job with an 
airline when he couldn't walk on stairs due to ankle pain.

Upon consideration of the VA examination findings and the 
veteran's testimony, the Board first notes that the 
limitation of motion of his left ankle is most appropriately 
characterized as moderate.  See 38 C.F.R. § 4.71, Plate II 
(2004).  Such limitation of motion warrants an evaluation of 
10 percent under Diagnostic Codes 5003, 5271.  


A grant of an evaluation of 10 percent for the veteran's 
degenerative joint disease of the left ankle complies with 
38 C.F.R. § 4.59, which provides that a painful joint should 
be rated as compensably disabling.  The moderate functional 
impairment of the veteran's left ankle found by the VA 
examiner is adequately compensated by an evaluation of 10 
percent.  Entitlement to an evaluation of 10 percent, but no 
more, for degenerative joint disease of the left ankle is 
granted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.59, 
 4.71a, Diagnostic Codes 5003, 5271 (2004).

The Board finds that range of motion studies of the left 
ankle have not been compatible with marked limited motion as 
to warrant the maximum schedular evaluation of 20 percent 
under diagnostic code 5271.  The medical record is devoid of 
any indication of additional functional loss due to pain, 
incoordination, fatigue, etc. to predicate assignment of the 
maximum schedular evaluation with application of the criteria 
under 38 C.F.R. §§ 4.40, 4.45, 4.59.  

The Board's review of other possible diagnostic codes does 
not permit assignment of a rating in excess of 20 percent.  
In this regard, the Board notes that the veteran does not 
have ankylosis of the left ankle, thereby precluding 
assignment of a higher evaluation under diagnostic code 5270.  

The other diagnostic codes permit a maximum evaluation of 20 
percent for ankle disability such as malunion of os calcis 
with marked deformity under code 5273, ankylosis of 
subastragalar or tarsal joint in poor weight-bearing position 
under code 5272, and astragalectomy under code 5274.  The 
evidentiary record is devoid of any indication of the above 
ankle conditions.

The Board is of the opinion that the effective date of the 
granted 10 percent initial evaluation should be July 16, 
2001, the date of claim, with no basis for assignment of 
staged ratings.  See Fenderson, supra.


Extraschedular Consideration

With respect to this claim, the Board observes that in light 
of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not 
have jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In the unusual case where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with impairment in the average earning 
capacity due exclusively to the service-connected disability 
or disabilities.  38 C.F.R. § 3.321(b)(1).  

A claim for increased schedular evaluation implies 
entitlement to increased extraschedular evaluation as well.  
The veteran and his representative had sufficient opportunity 
to argue to increased compensation benefits for disability of 
the left ankle, to include the opportunity to present oral 
testimony before the undersigned.  The Board's consideration 
of this aspect of the appeal is therefore not prejudicial to 
the veteran.  VAOPGCPTEC 6-96; Bernard v. Brown, 4 Vet. 
App. 384 (1993).

As to the disability presented in this claim, the Board 
cannot conclude that the disability picture is so unusual or 
exceptional, with such related factors as frequent 
hospitalization or marked interference with employment, as to 
render impractical the application of the regular rating 
criteria. 

The regular schedular standards as applied to the veteran's 
case adequately compensate him for the demonstrated level of 
impairment produced by his left ankle disability.  No 
evidentiary basis has been presented upon which to predicate 
referral of the veteran's case to the Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service for consideration of extraschedular evaluation.


Earlier Effective Date

The record reveals that, in November 1997, the veteran filed 
VA Form 21-526, Veteran's Application for Compensation or 
Pension, with the RO in Oakland, California.  On his original 
claim form, he stated that the nature of the sickness, 
disease, or injuries for which the claim was made was 
bilateral hearing loss and residuals of hepatitis.  The claim 
for service connection for hepatitis was denied by a rating 
decision in August 1999.  The claim for service connection 
for bilateral hearing loss is denied on the merits by this 
decision.

In a statement received by VA on July 16, 2001, the veteran 
asserted multiple claims including claims of entitlement to 
service connection for a back injury and for scars.  The 
rating decision in September 2002 granted entitlement to 
service connection for disc and degenerative changes of the 
lumbar spine, evaluated as 10 percent disabling effective 
July 16, 2001, and granted entitlement to service connection 
for scars of the chin and lower lip, evaluated as 10 percent 
disabling effective July 16, 2001.  The veteran's combined 
disability rating for compensation is 20 percent from July 
16, 2001.


The veteran has requested an earlier effective date for his 
combined 20 percent disability rating.  The veteran's 
testimony at the hearing in June 2004 indicated that his 
claim for an earlier effective date for the combined 20 
percent rating is a claim for an earlier effective for the 
grants of service connection for disc and degenerative 
changes of the lumbar spine and for scars of the chin and 
lower lip.  

The veteran testified that, in November 1997, he went to a VA 
office in Stockton, California, and met with "one of the 
representatives" there who "wrote some things up".  (The 
Board takes judicial notice of the fact that there was not a 
VA regional office in Stockton, California, in 1997.)  

The veteran testified further as follows: "...he said it was 
going to be hard to produce or prove the ankle and the back, 
that that's what we went with, that's what he wrote up.  I 
actually trusted him in writing up and everything, and I just 
went with what he wrote up."  From this testimony, the Board 
deduces that in November 1997 the veteran thought he was 
meeting with a VA employee and that he discussed various 
claims which he was considering filing at that time with the 
person whom he met with.  

However, the veteran signed the VA Form 21-526 which was 
filed in November 1997 and that claim form does not contain 
any reference to the veteran's lumbar spine or to the scars 
on his chin or lower lip (or to his left ankle).  The 
veteran's original claim form filed in November 1997 did not 
constitute a claim for service connection for a lumbar spine 
disorder or a claim for service connection for scars on the 
chin and lower lip because those benefits were not identified 
in writing as being sought by the veteran at that time.  

An oral statement by the veteran, made even to a VA employee, 
to the effect that he would like to file a certain claim 
would not, without more, constitute the filing of a claim, 
particularly in the situation described by the veteran in his 
testimony when he said that he "went along" with the filing 
of claims for service connection for hearing loss and 
hepatitis and not for any other claimed disability.  See 
38 C.F.R. §§ 3.1(p), 3.155; Rodriguez v. West, 189 F.3d 1351, 
1353-4 (1999).  



The date of claim for service connection for disc and 
degenerative changes of the lumbar spine and for scars of the 
chin and lower lip was July 16, 2001, and not earlier.  

The Board concludes that there is no basis on which to allow 
an effective date earlier than July 16, 2001, for a grant of 
a combined disability evaluation of 20 percent for disc and 
degenerative changes of the lumbar spine and scars of the 
chin and lower lip.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2004).  


Benefit of Doubt

As the preponderance of the evidence is against the veteran's 
earlier effective date claim, the benefit of the doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002). 


ORDER

The veteran, having submitted new and material evidence to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss, the appeal is granted to this extent 
only.

Entitlement to an initial evaluation of 10 percent for 
degenerative joint disease of the left ankle is granted, 
subject to governing regulations concerning monetary awards.

Entitlement to an effective date, prior to July 16, 2001, for 
a grant of a combined disability evaluation of 20 percent for 
disc and degenerative changes of the lumbar spine and scars 
of the chin and lower lip, is denied.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

The RO issued a VCAA notice letter to the veteran in 
connection with his current appeal in November 2003.

As the Board noted above, new and material evidence was 
submitted to reopen the veteran's claim of entitlement to 
service connection for bilateral hearing loss.  The veteran 
has claimed tinnitus as part of his hearing disability.  He 
has not been afforded a VA audiology examination with opinion 
to ascertain the etiology of his hearing loss and tinnitus 
claimed as secondary to his exposure to a noisy environment 
in service.  Of course as noted earlier, the veteran's second 
period of service may not be considered in its claim since it 
was not completed under honorable conditions.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for hearing loss and tinnitus 
since service.  He should be requested to 
complete and return the appropriate 
release forms so that VA can obtain any 
identified evidence.  All identified 
private treatment records should be 
requested directly from the healthcare 
providers.

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).

5.  The VBA AMC should arrange for a VA 
audiology examination of the veteran by 
an audiologist or other available 
appropriate medical specialist including 
on a fee basis if necessary for the 
purpose of ascertaining the nature, 
extent of severity, and etiology of any 
hearing loss and tinnitus which may be 
present and whether they are related to 
service.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  The examiner must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination(s).  Any further 
indicated special studies must be 
conducted.  It is requested that the 
examiner address the following medical 
issues:

Keeping in mind that the veteran's second 
period of service may not be considered 
in view of the fact that it was not 
terminated under honorable conditions, 

Is it at least as likely as not that any 
hearing loss and/or tinnitus found on 
examination is/are related to service on 
any basis, or if preexisting service was 
aggravated thereby?

Is it at least as likely as not that any 
hearing loss and/or tinnitus found on 
examination is/are related to a 
combination of service and post service 
noise exposure?

Any opinions expressed by the examination 
must be accompanied by a complete 
rationale.

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

7.  After undertaking any further 
development deemed essential in addition 
to that specified above, the VBA AMC 
should readjudicate the claims of 
entitlement to service connection for 
bilateral hearing loss on a de novo 
basis, and service connection for 
tinnitus.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the VBA AMC; however, the 
veteran is hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claims for service 
connection, and may result in their denial.  38 C.F.R. 
§ 3.655 (2004).



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



